DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               C.H., the father,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                               No. 4D19-3366

                               [March 30, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Luis Delgado, Judge; L.T. Case No. 2018DP000062JS.

   Kathleen K. Peña, Attorney at Law, Fort Lauderdale, for appellant.

  Andrew Feigenbaum, Appellate Counsel, Children’s Legal Services,
West Palm Beach, for appellee Department of Children and Families.

   Thomasina Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division of Statewide Guardian Ad Litem
Office, Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

   Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.